Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 06/23/2022, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 06/23/2022 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “a person of ordinary skill in the art would not be motivated to modify Sekhavat and Hauswiesner in view of Koo. Sekhavat and Hauswiesner both relate to virtual try-on of clothing using augmented reality (AR). Koo relates to generating AR features associated with text in an image. A person skilled in the art would not look to Koo to solve any problem with Sekhavat in view of Hauswiesner, because Sekhavat and Hauswiesner are only concerned with rendering the appearance of a garment on the image of a person. Neither Sekhavat nor Hauswiesner would be concerned with the presence, location, or significance of any text in the image. Even if the garments had text on them, the text would simply be reproduced by Sekhavat or Hauswiesner as a graphic element that is a part of the design of the garment. Modifying Sekhavat and Hauswiesner in view of Koo by adding AR content based on the text would alter or obscure the view of the garment, and would impair the intended function of Sekhavat and Hauswiesner to show a realistic representation of what the garment looks like when worn by the user.” (Remarks, Page 8.)
The examiner disagrees with Applicant’s premises and conclusion.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is nothing in Sekhavat, Hauswiesner or Koo to against their combination. Koo teaches the ability to present the AR content in any scene based on the detected text in the scene (Koo, ¶0007), which is commonly known in field of augmented reality. Applicant states “A person skilled in the art would not look to Koo to solve any problem with Sekhavat in view of Hauswiesner, because Sekhavat and Hauswiesner are only concerned with rendering the appearance of a garment on the image of a person. Neither Sekhavat nor Hauswiesner would be concerned with the presence, location, or significance of any text in the image.”. Applicant merely makes an assumption without any supporting evidence. Examiner believes one of ordinary skill in the art designing an AR device will consider varies features and will incorporated many well-known functions in the AR device to improve the usability. Identify AR contents based on the detected text would be commonly implemented in AR before the effective filing date of the claimed invention (as shown in Koo).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US Pub 20120092329 A1).
As to claim 1, Koo discloses a computer-implemented method for generating an augmented reality image using an initial image comprising a reference element, the computer-implemented method comprising: 
identifying the reference element within the initial image (Fig. 4-6, ¶0053-0056); 
a reference outline being associated with the reference element (Fig. 4-6. ¶0067-0073, Fig.7 ¶0074-0076. Text region.); 
generating a simulation image of a scene of a virtual environment based on the identified reference element, an outline of the simulation image corresponding to the reference outline (Fig. 16, ¶0111, “Because the text, the 3D position of the text, and the camera pose information are known or estimated, content can be provided to users in a realistic manner. The content can be 3D objects that can be placed naturally. For example, FIG. 16 depicts an illustrative example 1600 of text-based three-dimensional (3D) augmented reality (AR) content that may be generated by the system of FIG. 1A. An image or video frame 1602 from a camera is processed and an augmented image or video frame 1604 is generated for display. The augmented frame 1604 includes the video frame 1602 with the text located in the center of the image replaced with an English translation 1606, a three-dimensional object 1608 placed on the surface of the menu plate (illustrated as a teapot) and an image 1610 of the prepared dish corresponding to detected text is shown in an upper corner.”); 
overlaying the initial image with the simulation image to obtain the augmented reality image (Fig. 16, ¶0111, “the text located in the center of the image replaced with an English translation 1606”; and 
providing the augmented reality image for display (Fig. 16); 
wherein one of a position of the reference element within the initial image and information associated with the reference element is indicative of a position at which the simulation image is to be inserted into the augmented reality image (Koo, ¶0057, “The text recognizer 125 is configured to receive the video/image data 160 and the initial text region data 162.” ¶0068, “The text region may be detected by determining a bounding box or bounding region associated with text 502.” Fig 16, ¶0111, “The augmented frame 1604 includes the video frame 1602 with the text located in the center of the image replaced with an English translation 1606, a three-dimensional object 1608 placed on the surface of the menu plate (illustrated as a teapot) and an image 1610 of the prepared dish corresponding to detected text is shown in an upper corner.”).
Claim 11 and 20 recite feature similar to claim 1 as a system and a non-transitory computer program product and are rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Y. A. Sekhavat, ("Privacy Preserving Cloth Try-On Using Mobile Augmented Reality," in IEEE Transactions on Multimedia, vol. 19, no. 5, pp. 1041-1049, May 2017, doi: 10.1109/TMM.2016.2639380.) in view of S. Hauswiesner, M. Straka and G. Reitmayr, ("Virtual Try-On through Image-Based Rendering," in IEEE Transactions on Visualization and Computer Graphics, vol. 19, no. 9, pp. 1552-1565, Sept. 2013, doi: 10.1109/TVCG.2013.67.), further in view of Koo et al. (US Pub 20120092329 A1)

As to claim 1, Sekhavat discloses a computer-implemented method for generating an augmented reality image using an initial image comprising a reference element (Sekhavat, abstract, “allows a customer to watch a three-dimensional (3D) model of her/him wearing garments on a personal mobile device using augmented reality (AR).” “a model selection technique is proposed that makes it possible to find the right size model representing the anthropometric features of the user. This approach is accompanied by body customization and face generation modules to generate a realistic representation.”), the computer-implemented method comprising: 
identifying the reference element within the initial image (Sekhavat, page 1044, “we employ a background removal algorithm before generating the silhouette matrix of an image. In particular, we employed an image background removal library of OpenCV, 1 which is one of the promising off-the-shelf libraries for this purpose. In this technique, after removing the shadows, the image is converted to a gray-scale image. Then, Gaussian blur and Canny edge detector techniques are used to detect the main area.”); 
a reference outline being associated with the reference element (Sekhavat, Fig. 3, page 1044, “In order to simplify the comparison between two images of human bodies (for the sake of estimating the best matching size), instead of comparing the images, we from and use silhouette images. More specifically, given matrix I representing the image matrix of an image img, we form the silhouette matrix S, such that approximates the shape of the human body.”); 
generating a simulation image of a scene of a virtual environment based on the identified reference element, an outline of the simulation image corresponding to the reference outline (Sekhavat, page 1044,” the system needs to find the model Mij∈M, such that represents the garment j with size i and simulates the body of the user in the best possible way. Then, this model is customized to represents the actual size of the end user. Finally, the model of head and body are attached and smoothed to form the final model (see Fig. 4)”). “a 3D face model is reconstructed from a single image and a reference face model. A input face image is used to mold the reference 3D model in order to reconstruct the model that simulates the face”.  Page 1045, “In order to select the appropriate model, given the silhouette matrix Sa (corresponding to the 2D image of a user), we need to find the silhouette matrix Sb from the repository of all silhouette matrices (corresponding to the 2D images of the 3D models in M ) such that the difference between Sa and Sb is minimum. This turns the problem into an image classification.” “Although in the model selection step the 3D model of a user matching the size of the user is selected, these models must be modified at runtime to match the body of a user. Anthropometric features can be used to modify the body models with a satisfactory precision. Given the garment g, the model selection step makes it possible to find the 3D model of the model-user wearing the garment with the size si matching the size of the user. In the final body customization step, the selected model is modified based on the specific anthropometric features of the user in order to achieve a model that represents the user in the best possible way.”); 
overlaying Sekhavat, Page 1046, “PATRON is implemented using Augmented Reality (AR). More specifically, we use a marker-based AR, in which, vision-based tracking techniques relying on the natural characteristics or visual cues of the environment are used to perform tracking. In this technique, tracking is performed through fiducial marker detection, feature detection or edge detection. To this end, the current camera pose must be computed to indicate how to augment real image frame with graphical objects.”); and 
providing the augmented reality image for display (Sekhavat, Page 1041, “As an interactive display technology, AR makes it possible to increase the understanding of viewed objects by combining real and synthesized information”).
Sekhavat does not explicitly discloses “overlaying the initial image” in the embodiment.
However, “overlaying the initial image” is obvious to one ordinary skill in the art in augmented reality. Sekhavat teaches “overlaying the initial image” in the introduction section of the article (Sekhavat, page 1041, “in which the image of a user is augmented with the garment browsed at the website. In [1], segments from the picture of a model wearing a garment are shown on the picture of a user. In [7], a virtual try-on based on person's 2D images is proposed, in which an image warping technique is applied to map the apparel image onto the individualized body.” “In live AR try-on, images captured by video cameras in a virtual fitting room are augmented with the images of garments in real-time.”). Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Hauswiesner also teaches “overlaying the initial an image with the simulation image to obtain the augmented reality image” (Hauswiesner, Page 1556, section 5, clothes augmentation, “Once one or more garment databases have been created, users can enter the dressing room and watch themselves wearing different clothes on the display in front of them.” Page 1557, 5.2 image-based rendering, “the matched garment data set and the current user are rendered. Both rendering tasks need to quickly generate an output image from a set of camera images with silhouette information.” “The garment and the user are rendered to different buffers from the same viewpoint. The garment's position and scale were modified by the rigid registration process to obtain a rough alignment.” Page 1561, 5.4 composing and display, “In a final step, the garment buffer and the current user's buffer are composed.” “the augmented garment is visible except in regions where the model-user was removed. In these regions, the current user's body replaces the model-user.”).
Sekhavat and Hauswiesner are considered to be analogous art because all pertain to augmented reality. It would have been obvious before the effective filing date of the claimed invention to have modified Sekhavat with the features of “overlaying the initial an image” as taught by Hauswiesner. The suggestion/motivation would have been in order to allow users to watch themselves wearing different clothes without the effort of changing them physically (Hauswiesner, abstract).
The combination of Sekhavat and Hauswiesner does not explicitly discloses wherein one of a position of the reference element within the initial image and information associated with reference element is indicative of a position at which the simulation image is to be inserted into the augmented reality image. 
Koo teaches wherein one of a position of the reference element within the initial image and information associated with reference element is indicative of a position at which the simulation image is to be inserted into the augmented reality image (Koo, ¶0057, “The text recognizer 125 is configured to receive the video/image data 160 and the initial text region data 162.” ¶0068, “The text region may be detected by determining a bounding box or bounding region associated with text 502.” Fig 16, ¶0111, “The augmented frame 1604 includes the video frame 1602 with the text located in the center of the image replaced with an English translation 1606, a three-dimensional object 1608 placed on the surface of the menu plate (illustrated as a teapot) and an image 1610 of the prepared dish corresponding to detected text is shown in an upper corner.”)
Sekhavat, Hauswiesner and Koo are considered to be analogous art because all pertain to augmented reality. It would have been obvious before the effective filing date of the claimed invention to have modified Sekhavat with the features of “wherein one of a position of the reference element within the initial image and information associated with reference element is indicative of a position at which the simulation image is to be inserted into the augmented reality image” as taught by Koo. The suggestion/motivation would have been in order to have the ability to present the AR content in any scene based on the detected text in the scene (Koo, ¶0007).

As to claim 2, claim 1 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses said generating the simulation image and said overlaying the initial image with the simulation image are performed concurrently by drawing the scene of the virtual environment over the reference element within the initial image (Hauswiesner, page 1553, 2.2 clothes reconstruction, “Many virtual dressing applications draw a textured clothes mesh over a camera image” , Page 1556, section 5, clothes augmentation, “Once one or more garment databases have been created, users can enter the dressing room and watch themselves wearing different clothes on the display in front of them.” Page 1557, 5.2 image-based rendering, “the matched garment data set and the current user are rendered. Both rendering tasks need to quickly generate an output image from a set of camera images with silhouette information.” “The garment and the user are rendered to different buffers from the same viewpoint. The garment's position and scale were modified by the rigid registration process to obtain a rough alignment.”).

As to claim 3, claim 1 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses said generating the simulation image comprises: generating a first image of the scene of the virtual environment, an outline of the first image being one of larger than the reference outline and smaller than the reference outline; and when the outline of the first image is larger than the reference outline, downsizing the first image to obtain the simulation image; and when the outline of the first image is larger than the reference outline, expanding the first image to obtain the simulation image (Sekhavat, page 1045, 1.model selection, “ensures the minimum distortion when the model is modified based on the specifications of the user. In order to select the appropriate model, given the silhouette matrix Sa (corresponding to the 2D image of a user), we need to find the silhouette matrix Sb from the repository of all silhouette matrices (corresponding to the 2D images of the 3D models in M ) such that the difference between Sa and Sb is minimum.”.  2.Final body customization, “Although in the model selection step the 3D model of a user matching the size of the user is selected, these models must be modified at runtime to match the body of a user. Anthropometric features can be used to modify the body models with a satisfactory precision. Given the garment g, the model selection step makes it possible to find the 3D model of the model-user wearing the garment with the size si matching the size of the user. In the final body customization step, the selected model is modified based on the specific anthropometric features of the user in order to achieve a model that represents the user in the best possible way.” 3. Attachment and smoothing, “We applied the Tukey window [11] as a smoothing function. This function is in charge of reducing the displacement value on the boundaries of two segments.” Hauswiesner, page 1558, 5.3 Nonrigid Registration of the Output Images, “the optimization allows the garment shape to adapt to the current user's body shape.” “We use pixel locations as the data elements to allow the silhouette to shrink or grow and to retain the spatial arrangement of pixels.” “it is sufficient to align the rendered images in 2D”)

As to claim 4, claim 1 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference outline is different from a physical outline of the reference element, the computer-implemented method further comprising determining the reference outline (Sekhavat, page 1044, 3. Generate the Silhouette Matrix, “we from and use silhouette images. More specifically, given matrix I representing the image matrix of an image img, we form the silhouette matrix S, such that approximates the shape of the human body.”)

As to claim 5, claim 4 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the position of the simulation image within the augmented reality image is different from the position of the reference element within the initial image, the computer-implemented method further comprising determining the position of the simulation image within the augmented reality image (Sekhavat, page 1044,” the system needs to find the model Mij∈M, such that represents the garment j with size i and simulates the body of the user in the best possible way. Then, this model is customized to represents the actual size of the end user. Finally, the model of head and body are attached and smoothed to form the final model (see Fig. 4)”). “a 3D face model is reconstructed from a single image and a reference face model. A input face image is used to mold the reference 3D model in order to reconstruct the model that simulates the face”.  “Given the garment g, the model selection step makes it possible to find the 3D model of the model-user wearing the garment with the size si matching the size of the user. In the final body customization step, the selected model is modified based on the specific anthropometric features of the user in order to achieve a model that represents the user in the best possible way.” Hauswiesner, Page 1557, “The garment's position and scale were modified by the rigid registration process to obtain a rough alignment.”).

As to claim 6, claim 4 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference element is a marker (Sekhavat, page 1044, B. Runtime: Model Selection and AR Rendering, “Once the tag (i.e., AR marker) is identified by the application”. Page 1046, Rendering the 3D Model Using AR, “we use a marker-based AR, in which, vision-based tracking techniques relying on the natural characteristics or visual cues of the environment are used to perform tracking. In this technique, tracking is performed through fiducial marker detection, feature detection or edge detection. To this end, the current camera pose must be computed to indicate how to augment real image frame with graphical objects.”).

As to claim 7, claim 1 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference outline is a physical outline of the reference element, and the position of the simulation image within the augmented reality image is identical to the position of the reference element within the initial image (Hauswiesner, page 1555, 4.2.2 Radial Line Sampling, Fig. 3 a and b, “From the center of mass, 360 regularly spaced directions are sampled to find the closest and second closest silhouette exit edges (see Fig. 3a). The closest edges usually describe the central body shape. The second closest edges describe the location of arms and legs. The distance between center of mass and edge is stored. When there is no second closest edge, its distance is set to the distance of the closest edge. All distances are normalized per image to be independent of scale. Invariance to translation is given by relating all distances to the center of mass.” It was part of the ordinary capabilities of a person of ordinary skill in the art to have a reference outline from a physical outline of the reference element.).

As to claim 8, claim 1 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses said generating the simulation image comprises: generating a first image of the scene having a rectangular shape, an outline of the first image being larger than the outline of the simulation image; and rendering transparent some pixels of the first image, thereby obtaining the simulation image (Sekhavat, Fig. 3.c, page 1044, “the image is partitioned to m×n rectangles with the width of w/m and height of h/n pixels (in our experiments m and n are heuristically considered 20 and 50, respectively). To form the silhouette matrix, an average of the items in each rectangle sij is computed” Hauswiesner, page 1555, “First, the minimum bounding rectangle of each silhouette image is computed. Along the x and y intervals of the rectangle, regularly spaced lines are sampled (see Fig. 3b). Along each line, the minimum distances from the ends of the line to the silhouette are stored as a vector. The concatenated description vectors of all four silhouette images form the silhouette matching space. Similar to previous approaches [18], [2], all distances are normalized to unit length to allow matching across different scales. Invariance to translation is given, because all measurements are taken at positions relative to the bounding box.” “The third approach samples the silhouettes densely. The minimum bounding rectangle of each silhouette is split into grid cells, which are sampled to obtain the fill rate of each cell (see Fig. 3c). By aligning the sampling grid with the bounding box, this method is invariant to translation and scale.” Page 1561, 5.4 Composing and Display, “After optimization, the unwanted pixels are removed.” It was part of the ordinary capabilities of a person of ordinary skill in the art to turn a pixel transparent in order to remove an unwanted pixel. Refer to fig.3c of Sekhavat.).

As to claim 9, claim 1 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference element is provided with a predefined color, said identifying the reference element comprising identifying image pixels having the predefined color within the initial image (Identifying object via color matching was part of the ordinary capabilities of a person of ordinary skill in the art. Hauswiesner, page 1554, “Then, the garment is segmented: we use color keying and a graph cut tool. Defining the color key or a graph-cut seed is the only manual interaction that is needed to create the garment database from an image sequence.” Page 1555, 4.2 Extracting Features, “This can be achieved by matching colors, silhouettes or higher level features like motion capture positions.”)

As to claim 11, the combination of Sekhavat, Hauswiesner and Koo discloses a system for generating an augmented reality image using an initial image comprising a reference element, the system comprising: an image analyzer for identifying the reference element within the initial image; an image generating unit for: generating a simulation image of a scene of a virtual environment based on the identified reference element, an outline of the simulation image corresponding to the reference outline; overlaying the initial image with the simulation image to obtain the augmented reality image; and providing the augmented reality image for display; wherein one of a position of the reference element within the initial image and information associated with reference element is indicative of a position at which the simulation image is to be inserted into the augmented reality image (See claim 1 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the image generating unit is configured for drawing the scene of the virtual environment over the reference element within the initial image, thereby concurrently performing said generating the simulation image and said combining the initial image and the simulation image (See claim 2 for detailed analysis.).

As to claim 13, claim 11 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the image generating unit comprises: a simulation image generator for generating the simulation image; and an image combiner for overlaying the initial image with the simulation image to obtain the augmented reality image and providing the augmented reality image for display (See claim 1 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the simulation image generator is configured for: generating a first image of the scene of the virtual environment, an outline of the first image being one of larger than the reference outline and smaller than the reference outline; and when the outline of the first image is larger than the reference outline, downsizing the first image to obtain the simulation image; and when the outline of the first image is larger than the reference outline, expanding the first image to obtain the simulation image (See claim 3 for detailed analysis.).

As to claim 15, claim 11 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference outline is different from a physical outline of the reference element, the image analyzer being further configured for determining the reference outline (See claim 4 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the position of the simulation image within the augmented reality image is different from the position of the reference element within the initial image, the image analyzer being further configured for determining the position of the simulation image within the augmented reality image (See claim 5 for detailed analysis.).

As to claim 17, claim 11 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference outline is a physical outline of the reference element, and the position of the simulation image within the augmented reality image is identical to the position of the reference element within the initial image (See claim 7 for detailed analysis.).

As to claim 18, claim 13 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the simulation image generator is configured for: generating a first image of the scene having a rectangular shape, an outline of the first image being larger than the outline of the simulation image; and rendering transparent some pixels of the first image, thereby obtaining the simulation image (See claim 8 for detailed analysis.).

As to claim 19, claim 11 is incorporated and the combination of Sekhavat, Hauswiesner and Koo discloses the reference element is provided with a predefined color, said identifying the reference element comprising identifying image pixels having the predefined color within the initial image (See claim 9 for detailed analysis.).

As to claim 20, the combination of Sekhavat, Hauswiesner and Koo discloses a non-transitory computer program product for generating an augmented reality image using an initial image comprising a reference element, the computer program product comprising a non- volatile memory storing computer executable instructions thereon that when executed by a computer perform the method steps of: identifying the reference element within the initial image; a reference outline being associated with the reference element; generating a simulation image of a scene of a virtual environment based on the identified reference element, an outline of the simulation image corresponding to the reference outline; overlaying the initial image with the simulation image to obtain the augmented reality image; and providing the augmented reality image for display; wherein one of a position of the reference element within the initial image and information associated with reference element is indicative of a position at which the simulation image is to be inserted into the augmented reality image (See claim 1 for detailed analysis.).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Y. A. Sekhavat, ("Privacy Preserving Cloth Try-On Using Mobile Augmented Reality," in IEEE Transactions on Multimedia, vol. 19, no. 5, pp. 1041-1049, May 2017, doi: 10.1109/TMM.2016.2639380.) in view of S. Hauswiesner, M. Straka and G. Reitmayr, ("Virtual Try-On through Image-Based Rendering," in IEEE Transactions on Visualization and Computer Graphics, vol. 19, no. 9, pp. 1552-1565, Sept. 2013, doi: 10.1109/TVCG.2013.67.) further in view of Koo et al. (US Pub 20120092329 A1) and Beaurepaire (US Pub 2014/0003654 A1).

As to claim 10, claim 1 is incorporated and the combination of Sekhavat and Hauswiesner does not disclose the initial image is associated with a line of sight of a user and the simulation image is generated further based on the line of sight of the user.
Beaurepaire teaches the initial image is associated with a line of sight of a user and the simulation image is generated further based on the line of sight of the user (Beaurepaire, abstract, “identifying line-of-sight and related objects of subjects in images and videos. An identification platform causes, at least in part, processing and/or facilitating a processing of the at least one image, sensor data, or a combination thereof to determine (a) at least one line of sight associated with at least one subject in the at least one image, (b) at least one object in the at least one line of sight, or (c) a combination thereof. The identification platform then causes, at least in part, an association of the at least one line of sight, the at least one object, or a combination thereof with the at least one image.” ¶0026-0027, “determine the line-of-sight of a subject and query for possible candidate objects in the determined line-of-sight to know what a user was looking at when the image was captured.” ¶0041, “the image is associated with metadata for representing the line of sight of one or more subjects or related line-of-sight candidate objects depicted in an image or in the line-of-sight of sight of a subject.” ¶0044, “a subject's line-of-sight and thus aids in determining a related object via a map overlay.”).
Sekhavat, Hauswiesner, Koo and Beaurepaire are considered to be analogous art because all pertain to augmented reality. It would have been obvious before the effective filing date of the claimed invention to have modified Sekhavat with the features of “the initial image is associated with a line of sight of a user and the simulation image is generated further based on the line of sight of the user.” as taught by Beaurepaire. The suggestion/motivation would have been in order to determine at least one line of sight associated with at least one subject in the at least one image (Beaurepaire, ¶0003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613